DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-6, 11, 12, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being unpatentable over Massey et al., WO 2020/041242 A1 (hereinafter Massey), in view of Collins et al., U.S. Patent Application Publication No. 2015/0223418 A1 (hereinafter Collins).
	Re Claim 1, Massey teaches a gardening appliance, comprising:
A liner (see paragraph [0064]; or 100 as a whole could be construed to be the claimed liner fitted into a standard base cabinet opening, see paragraph [0042]) positioned within a cabinet (100; or “standard base cabinet opening”) and defining a grow chamber (see id., figures 2 and 8, and paragraph [0043]);
A grow module (204) mounted within the liner (see figure 2) and defining a root chamber (see id. and paragraph [0059]);
A plurality of apertures (2202; see figures 10, 13, and 14 and paragraphs [0091]-[0093]) defined through the grow module for receiving one or more plant pods that extend into the root chamber (see id.); and
A hydration system comprising:
A sump (310) for collecting liquid from within the root chamber (see figure 3 and paragraphs [0046], [0052], [0077], [0080], and [0087]);
A water supply (see paragraph [0066]) containing fresh water;
A diverter assembly (732 or 718; see id. and paragraph [0063]) configured to control a proportion of the fresh water from the water supply to the liquid from the sump supplied to a supply conduit (see id.
A pump assembly (716; see paragraphs [0059]-[0060] and [0063]) fluidly coupled to the supply conduit (see id. and figures 5 and 9) for urging a flow of liquid into the root chamber. See id.
Massey does not expressly teach whether the diverter assembly comprises a first inlet fluidly coupled to the water supply, a second inlet fluidly coupled to the sump, and a supply conduit.
Collins, similarly directed to a gardening appliance, comprising a hydration system comprising: a sump (101; see figure 10 and paragraph [0139]) for collecting liquid (via 17, 99) from within a plant chamber (11; see id.); a water supply (supply for 91) containing fresh water (see figure 10 and paragraph [0138]); a diverter assembly (6B, 96 controlling intake from 101, manifold connection between 93 and intake from 101, and “[n]ormal shut-off valves, filters, back-flow prevention devices, booster pumps, pressure reducing valves and other such known devices known in the art of water distribution…provided as needed;” see figure 10 and paragraphs [0138]-[0139]; see also Spec. at paragraph [0069], describing components of Applicant’s “diverter assembly”) comprising a first inlet (inlet piping for 93, e.g., normal shut-off valve for water source to 91, or inlet shown as T-connection between 93 and outlet of 96 from 101; see figure 10 and paragraphs [0138]-[0139]) coupled to the water supply, a second inlet (inlet piping for connecting 101 to 6, for example inlet of 96, or inlet shown as T-connection between 93 and outlet of 96; see id.) fluidly coupled to the sump (see id.), and a supply conduit (6; see id.), the diverter assembly being configured to control a proportion of the fresh water from the water supply to the liquid from the sump supplied to the supply conduit. See id.

Re Claim 4, Massey as modified by Collins teaches a discharge nozzle (Massey 1302; see Massey at figure 10 and paragraphs [0059]-[0061]) fluidly coupled to the supply conduit (see id. and Massey at figure 9) for selectively directing the flow of liquid into the root chamber. See id.
Re Claim 5, Massey as modified by Collins teaches a discharge valve assembly (Massey 718; see Massey at paragraph [0063], noting that 718 could be a switch, i.e., valve assembly, that allows the controller 726 to stop the fluid system if required) operably coupled to the discharge nozzle (see Massey at figures 5 and 9 and paragraph [0063]) for selectively regulating the flow of liquid. See id.
Re Claim 6, Massey as modified by Collins teaches that the water supply comprises a municipal water supply or a pressurized water tank. See Massey at paragraph [0066].
Re Claim 11, Massey does not expressly teach a nutrient dosing system as claimed.
Collins again teaches a nutrient dosing system (94, 96; see figure 10 and paragraph [0139]) for selectively adding nutrients to the flow of liquid. See id.
See id.
Re Claim 12, Massey teaches a hydration system for a gardening appliance, the gardening appliance comprising a grow module (204) defining a root chamber (see figure 2 and paragraph [0059]) and a plurality of apertures (2202; see figures 10, 13, and 14 and paragraphs [0091]-[0093]) for receiving plant pods (see id.), the hydration system comprising:
A sump (310) for collecting liquid from within the root chamber (see figure 3 and paragraphs [0046], [0052], [0077], [0080], and [0087]);
A water supply (see paragraph [0066]) containing fresh water;
A diverter assembly (732 or 718; see id. and paragraph [0063]) being configured to control a proportion of the fresh water from the water supply to the liquid from the sump supplied to a supply conduit (see id., figures 5 and 9, and paragraph [0059]); and
A pump assembly (716; see paragraphs [0059]-[0060] and [0063]) fluidly coupled to the supply conduit (see id. and figures 5 and 9) for urging a flow of liquid into the root chamber. See id.

Collins, similarly directed to a gardening appliance, comprising a hydration system comprising: a sump (101; see figure 10 and paragraph [0139]) for collecting liquid (via 17, 99) from within a plant chamber (11; see id.); a water supply (supply for 91) containing fresh water (see figure 10 and paragraph [0138]); a diverter assembly (6B, 96 controlling intake from 101, manifold connection between 93 and intake from 101, and “[n]ormal shut-off valves, filters, back-flow prevention devices, booster pumps, pressure reducing valves and other such known devices known in the art of water distribution…provided as needed;” see figure 10 and paragraphs [0138]-[0139]; see also Spec. at paragraph [0069], describing components of Applicant’s “diverter assembly”) comprising a first inlet (inlet piping for 93, e.g., normal shut-off valve for water source to 91, or inlet shown as T-connection between 93 and outlet of 96 from 101; see figure 10 and paragraphs [0138]-[0139]) coupled to the water supply, a second inlet (inlet piping for connecting 101 to 6, for example inlet of 96, or inlet shown as T-connection between 93 and outlet of 96; see id.) fluidly coupled to the sump (see id.), and a supply conduit (6; see id.), the diverter assembly being configured to control a proportion of the fresh water from the water supply to the liquid from the sump supplied to the supply conduit. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the diverter assembly of Massey to comprise a first inlet coupled to the water supply, a second inlet fluidly coupled to the sump, and a 
Re Claim 15, Massey as modified by Collins teaches a discharge nozzle (Massey 1302; see Massey at figure 10 and paragraphs [0059]-[0061]) fluidly coupled to the supply conduit (see id. and Massey at figure 9) for selectively directing the flow of liquid into the root chamber. See id.
Re Claim 16, Massey as modified by Collins teaches a discharge valve assembly (Massey 718; see Massey at paragraph [0063], noting that 718 could be a switch, i.e., valve assembly, that allows the controller 726 to stop the fluid system if required) operably coupled to the discharge nozzle (see Massey at figures 5 and 9 and paragraph [0063]) for selectively regulating the flow of liquid. See id.
Claims 2, 7-9, 13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massey and Collins as applied to claims 1 and 12 above, and further in view of Everett et al., U.S. Patent Application Publication No. 2018/0132436 A1 (hereinafter Everett).
	Re Claims 2 and 13, Massey as modified by Collins does not expressly teach that the hydration system further comprises a drain conduit or a drain valve as claimed.
	Everett, similarly directed to a hydration system for a gardening appliance, the hydration system comprising: a sump (104) for collecting liquid (see, e.g., paragraph [0018]); a water supply (102) containing fresh water (see paragraphs [0015], [0033], and [0045]); a diverter assembly (see paragraphs [0023], [0027], [0033], [0049], and [0051]) see paragraphs [0022]-[0023] and [0049]) fluidly coupled to the supply conduit for urging a flow of liquid to plants (see id.), teaches that it is known in the art to have the system further comprise: a drain conduit (conduit having 208; see figure 2 and paragraphs [0016], [0029], and [0051]) fluidly coupled to the sump (see id. and paragraphs [0022] and [0049]); and a drain valve (208) operably coupled to the drain conduit for selectively coupling the sump to an external drain (outlet of drain conduit having 208 is an external drain). See id.
	It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the hydration system of Massey as modified by Collins to comprise a drain conduit fluidly coupled to the sump and a drain valve operably coupled to the drain conduit for selectively coupling the sump to an external drain, as taught by Everett, in order to allow the system to be flushed when creating different nutrient batches, refreshing nutrient batches, or disposing of incorrect nutrient batches. See Everett at paragraphs [0029] and [0033].
Re Claims 7 and 17, Massey as modified by Collins teaches a controller (Massey 726; Collins 105) in operative communication with the pump assembly and the diverter assembly (see Massey at paragraphs [0063] and [0065]-[0066]; Collins at figure 10 and paragraphs [0116] and [0140]), the controller being configured for selectively operating the hydration system in a recirculation mode (see Massey at figure 9 and paragraphs [0063], [0065]-[0066] and [0077]; Collins at figure 10), but does not expressly teach whether the controller is configured for selectively operating the hydration system in a freshwater mode.
see, e.g., paragraph [0018]); a water supply (102) containing fresh water (see paragraphs [0015], [0033], and [0045]); a diverter assembly (see paragraphs [0023], [0027], [0033], [0049], and [0051]) selectively coupling at least one of the sump or the water supply to a supply conduit (120); and a pump assembly (116; see paragraphs [0022]-[0023] and [0049]) fluidly coupled to the supply conduit for urging a flow of liquid to plants (see id.), teaches that it is known in the art to have a controller (122) in operative communication with the pump assembly and the diverter assembly (see paragraphs [0024]-[0027] and [0032]-[0035]), the controller being configured for selectively operating the hydration system in a freshwater mode (see paragraphs [0027] and [0033]) or a recirculation mode. See figures 3G and 3H and paragraphs [0018] and [0051]-[0052].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the controller of Massey as modified by Collins to be configured for selectively operating the hydration system in a freshwater mode or a recirculation mode, as taught by Everett, in order to add versatility and functionality to the controller to command that the system automatically be flushed when creating different nutrient batches or capable of providing fresh water in lieu of incorrect nutrient batches. See Everett at paragraphs [0027] and [0033].
Re Claims 8 and 18, Massey as modified by Collins teaches a controller (Massey 726; Collins 105) in operative communication with the pump assembly and the diverter assembly (see Massey at paragraphs [0063] and [0065]-[0066]; Collins at figure 10 and paragraphs [0116] and [0140]), the controller being configured for selectively operating see Massey at figure 9 and paragraphs [0063], [0065]-[0066] and [0077]; Collins at figure 10), but does not expressly teach whether the controller is in operative communication with the drain valve and configured for selectively operating the hydration system in a freshwater mode or a drain mode.
Everett, similarly directed to a hydration system for a gardening appliance, the hydration system comprising: a sump (104) for collecting liquid (see, e.g., paragraph [0018]); a water supply (102) containing fresh water (see paragraphs [0015], [0033], and [0045]); a diverter assembly (see paragraphs [0023], [0027], [0033], [0049], and [0051]) selectively coupling at least one of the sump or the water supply to a supply conduit (120); and a pump assembly (116; see paragraphs [0022]-[0023] and [0049]) fluidly coupled to the supply conduit for urging a flow of liquid to plants (see id.), teaches that it is known in the art to have a controller (122) in operative communication with the pump assembly, the diverter assembly (see paragraphs [0024]-[0027] and [0032]-[0035]), and a drain valve (208; see figure 2 and paragraphs [0016], [0029], and [0051]), the controller being configured for selectively operating the hydration system in a freshwater mode (see paragraphs [0027] and [0033]), a recirculation mode (see figures 3G and 3H and paragraphs [0018] and [0051]-[0052]), or a drain mode. See figure 3G and paragraphs [0029] and [0049].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the controller of Massey as modified by Collins to be in operative communication with a drain valve and configured for selectively operating the hydration system in a freshwater mode, a recirculation mode, or a drain mode, as taught by Everett, in order to add versatility and functionality to the controller to See Everett at paragraphs [0027], [0029], and [0033].
Re Claims 9 and 19, Massey as modified by Collins teaches a nutrient sensor (Collins 104; see Collins at paragraph [0140]) for detecting a level of nutrients, but does not expressly teach the detecting in the flow of liquid.
Everett, similarly directed to a hydration system for a gardening appliance, the hydration system comprising: a sump (104) for collecting liquid (see, e.g., paragraph [0018]); a water supply (102) containing fresh water (see paragraphs [0015], [0033], and [0045]); a diverter assembly (see paragraphs [0023], [0027], [0033], [0049], and [0051]) selectively coupling at least one of the sump or the water supply to a supply conduit (120); and a pump assembly (116; see paragraphs [0022]-[0023] and [0049]) fluidly coupled to the supply conduit for urging a flow of liquid to plants (see id.), teaches that it is known in the art to have a nutrient sensor (112, 114; see figure 2 and paragraphs [0015], [0020]-[0021], and [0048]) for detecting a level of nutrients in the flow of liquid. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Massey as modified by Collins to have a nutrient sensor for detecting a level of nutrients in the flow of liquid, in order to provide automated monitoring to ensure appropriate levels of nutrients are delivered to the plants for optimum growth.
Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massey and Collins as applied to claims 1 and 12 above, and further in view of Brault et al., U.S. Patent Application Publication No. 2005/0005529 A1 (hereinafter Brault).
Re Claims 3 and 14, Massey as modified by Collins does not expressly teach the pump assembly comprising an accumulator and pump as claimed.
Brault, similarly directed to a hydration system for a gardening appliance, teaches that it is known in the art for a pump assembly (131; see figure 10) of the hydration system to comprise: an accumulator (133; see id. and paragraphs [0084] and  [0129]-[0130]) and a pump (132) for pressurizing liquid within the accumulator. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the pump assembly of Massey as modified by Collins to comprise an accumulator and a pump for pressurizing liquid within the accumulator, as taught by Brault, in order to supply fluid to the nozzle of Massey under high pressure to create a fogging system for regulating temperature and humidity of the gardening appliance and preventing saturation of plant roots. See id.
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massey, Collins, and Everett as applied to claims 9 and 19 above, and further in view of Shelor, U.S. Patent Application Publication No. 2015/0282440 A1.
Re Claims 10 and 20, Massey as modified by Collins and Everett teaches a controller (Massey 726; Everett 122) configured for measuring a nutrient level in the flow of liquid (via Everett 112, 114; see Everett at figure 2 and paragraphs [0015], [0020]-[0021], [0032], and [0048]) and obtaining a target nutrient level (see id., noting 
Shelor, similarly directed to a gardening appliance comprising a controller (“programmable logic controller;” see figure 11 and paragraphs [0078] and [0080]), teaches that it is known in the art for the controller to be configured for measuring a fluid level (“measured process variable” 1100), obtaining a target fluid level (“desired setpoint” 1105); and operating an environmental system to minimize a difference (“‘error value’ 1110) between the fluid level and the target fluid level. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the controller of Massey as modified by Collins and Everett to be configured for measuring a nutrient level in the flow of liquid, obtaining a target nutrient level, and operating the hydration system to minimize a difference between the nutrient level and the target nutrient level, as taught by Shelor, in order to operate the system to gradually achieve desired nutrient target levels and avoid or minimize overshoots. See Shelor at paragraph [0080].
Response to Arguments
Applicant’s arguments, filed 12/29/2021, with respect to the rejection(s) of claim(s) 1 and 12 under 35 U.S.C. 102 as anticipated by Massey have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of See Rem. 7-8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/Primary Examiner, Art Unit 3642